PER CURIAM.
In this case the chancellor personally heard and observed numerous witnesses in hearings extending over several days. He made detailed findings in connection both with his order granting temporary relief *688and with his final decree, from which this appeal was taken. We have reviewed the record at length, and although the evidence is conflicting, we are of the opinion that the chancellor’s findings are supported by competent substantial evidence, and that no error has been made to appear. See Miami Typographical Union No. 430 v. Ormerod, Fla., 61 So.2d 753, 754, and cases therein cited.
Affirmed.
MATHEWS, C. J., and TERRELL, SEBRING and HOBSON, JJ., concur.
DREW, J., dissents.
THOMAS and ROBERTS, JJ., not participating.